Title: To Benjamin Franklin from John Adams and John Jay, 28 April 1783
From: Adams, John,Jay, John
To: Franklin, Benjamin


Monday April 28. 1783.
Mr Adams and Mr Jay present their Compliments to Dr Franklin and inform him, that they have just seen Mr Laurens and agreed with him upon a Meeting of the American Ministers Tomorrow at Eleven, at Mr Laurens’s Lodgings. The Drs Company is desired, and Mr Franklin Junr is requested also to attend.
 
Addressed: Son Excellence / Monsieur Franklin / Ministre Plenipotentiaire des / Etats Unis de L’Amerique / a Passy / Pres Paris
